Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections
All art rejections over Ota (US 2002/0074067) are maintained from previous office action of 12/13/ 2021 in view of amendment of claim 1.
Status of Claims
Claims 1-19 are pending.  Claims 1-5, 7-17 and 19 are presented for this examination.  Claims 6 and 18 are withdrawn.    Claim 1 is amended.  Claim 19 is newly added.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ota (US 2002/0074067).
As for claims 1-4 and 7-10, it is noted instant claim 1 is amended to require Al 0.031-0.15%.
Ota discloses a ferritic stainless steel sheet (Title) having a chemical composition comprising broad ranges compositions overlapping instant claimed compositions ranges as illustrated in Table 1 below. (Claim 1)  Since Ota does not disclose any elemental element other than presently claimed element, (Claim 1) it meets instant amended “consisting of”.
Regarding amended Al amount, Ota expressly discloses Al 0.3% or less when hot rolling annealing is continuous annealing (paragraph [0073][0075]).   In Ota’s invention, the hot rolled sheet annealing step uses steel raw material comprising components appropriately controlled for box annealing or continuous annealing.  (paragraph [0024])   Ota’s claims 8 and 17 claim Al 0.3% or less when the hot rolled sheet annealing step comprises continuous annealing.   In addition, Ota’s Steel n uses Al 0.045% in Table 13 (paragraph [0185])as the steel raw material compositions for Inventive Example No 13 when continuous annealing is used for hot rolled sheet annealing.  (Table 14 Inventive No 13 of paragraph [0186]) )   Hence, Ota’s Al <=0.3% overlaps amended Al 0.031-0.15% and Inventive Steel n Al 0.045% is within amended Al range.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.


Table 1
Element
Applicant
(weight %)
Ota et al.
(weight %)
Overlap
(weight %)
C
0.005-0.03
0.001-0.12
0.005-0.03
Si
0.05-1
<=1
0.05-1
Mn
0.05-1
<=1
0.05-1
P
<=0.04
<=0.05
<=0.04
                  S
<=0.03
<=0.01
<=0.01
Al
0.031-0.15
<=0.3
0.031-0.15
               Cr
10.8-14.4
9-32
10.8-14.4
Ni
0.01-2.5
<=1
0.01-1
N
0.005-0.06
0.01-0.12
0.01-0.06


The fact Ota discloses B 0.0002-0003% (paragraph [0065]), V <=0.15 %(paragraph [0082]), total of Mo and Cu 0.5-2.5%, Zr and Ta each <=0.5%, Ca 0.0005-0.01, Mg 0.002-0.005 and one or two Ti and Nb %(paragraphs [0082]-[0097])supports instant claim 1 amended “optionally at least one element selected from Co, Cu, Mo, W, V, Zr, Nb, B, Mg, Ca, Y, REM and Sb”.
Total of Mo and Cu 0.5-2.5% and Inventive Steel No U (Table 5) has Cu 0.5% supports instant claim 2 wherein clause.
 V <=0.15 % (paragraph [0082]) and Zr <=0.5% (paragraph [0090]) supports instant claim 3 wherein clause.
B 0.0002-0003% (paragraph [0065]), Ca 0.0005-0.01, Mg 0.002-0.005 (paragraph [0092]-[0095]) supports instant claims 4, 8-10 wherein clause.
Regarding instant claim 1 require elongation and ridging height, Ota discloses in Figure 1 that mean elongation of 32% or more, riding height of 5 micron or less are obtained (paragraph [0046]) for all inventive examples. (paragraph [0135])
Regarding instant claims 3 and 7 required wherein clause, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  In the instant case, due too to overlapping ranges of V, Zr, Nb and Ni as illustrated in Table 1 above. Instant claimed formula is expected to be met absent evidence of the contrary.
Claims 5 and 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ota in view of Hamada (US 20170314093). 
As for claims 5 and 11-17, Ota does not expressly disclose optional element Sb as claimed.
Hamada discloses a ferritic stainless steel sheet having similar compositions as Ota.
Hamada expressly discloses Sb is optionally added as an element to enhance high temperature strength by segregation at grain boundary at 0.05-0.2% (paragraph [0077]).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Sb 0.05-0.2% as disclosed by Hamada, in the ferritic stainless steel sheet of Ota for enhanced high temperature strength.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Ota discloses Ni <=1% (paragraph [0080]), hence outside instant claim 19 Ni range.
Response to Argument
In response to applicant’s argument on 02/17/2022 that Ota teaches Al less than 0.03%, argument is not persuasive because Ota expressly teaches Al <=0.3% when continuous annealing is used as hot rolled sheet annealing. (paragraph [0075], claims 8 and 17, Table 13 Steel n has Al 0.045% (paragraph [0185]) which is used as Inventive No 13 in Table 14 (paragraph [0186]))
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733